


110 HR 2735 IH: National Wildlife Refuge Checkoff

U.S. House of Representatives
2007-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2735
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2007
			Mr. Young of Alaska
			 (for himself and Mr. Thompson of
			 California) introduced the following bill; which was referred to
			 the Committee on Natural
			 Resources, and in addition to the Committees on
			 Oversight and Government
			 Reform and Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide additional funding for operation of national
		  wildlife refuges.
	
	
		1.Short titleThis Act may be cited as the
			 National Wildlife Refuge System
			 Operations Enhancement Act of 2007.
		2.
			 Findings and purpose
			(a)FindingsThe
			 Congress finds the following:
				(1)The National
			 Wildlife Refuge System is a unique network of Federal lands that provides
			 wildlife dependent recreational opportunities to the overwhelming majority of
			 the 40 million people who visit at least one refuge in a year.
				(2)There are 547
			 national wildlife refuges comprised of 96 million acres of Federal land. These
			 refuges are located in every State, island possession, and territory of the
			 United States. These lands are a national treasure.
				(3)A
			 decade ago, the Congress enacted the National Wildlife Refuge System
			 Improvement Act of 1997 (Public Law 105–97), which was a landmark law that
			 established for the first time an organic statute and mission statement for the
			 System.
				(4)Four years ago,
			 the National Wildlife Refuge System celebrated the 100th anniversary of the
			 designation of the first refuge by President Theodore Roosevelt at Pelican
			 Island, Florida on March 14, 1903.
				(5)In
			 commemoration of that historic event, the Congress created the National
			 Wildlife Refuge System Centennial Commission and appropriated the highest level
			 of funding ever for refuge operations.
				(6)Since the end of
			 that anniversary celebration, however, funding for refuge operations has
			 significantly declined, and the United States Fish and Wildlife Service has not
			 received adequate funding to offset either inflation or uncontrollable fixed
			 costs like salary and benefit increases, energy costs, and General Services
			 Administration rent adjustments.
				(7)The net result is
			 that the United States Fish and Wildlife Service now has 600 vacant positions
			 with a total workforce of only 9,000 full-time employees. There are also now 86
			 refuges that are closed to the public and 188 refuges that are
			 unstaffed.
				(8)According to the
			 Cooperative Alliance for Refuge Enhancement, a coalition of 20 conservation and
			 hunting organizations including Ducks Unlimited, the National Audubon Society,
			 and the Congressional Sportsmen’s Foundation, “[t]he National Wildlife Refuge
			 System faces a crippling conservation deficit”.
				(9)According to the
			 United States Fish and Wildlife Service with respect to the Northeast Region of
			 the Service, “[i]n three years, 74 percent of the national wildlife refuges (70
			 refuges) would be operating either ‘in the red’ or at crisis levels, in 5
			 years, 89 percent, and in 7 years, 93 percent”. This funding crisis is being
			 felt throughout the National Wildlife Refuge System.
				(10)It is essential
			 that the Congress appropriate additional funds for refuge operations and enact
			 new funding mechanisms that alleviate some, if not all, of these staggering
			 operational deficits.
				(b)PurposeThe
			 purpose of this Act is to establish new funding mechanisms to pay for the
			 otherwise unfunded costs of operating and maintaining the National Wildlife
			 Refuge System.
			IMigratory bird
			 hunting stamps
			101.Price of
			 stamp
				(a)Increase in
			 price
					(1)In
			 generalSections 2(b) of the Act of March 16, 1934 (chapter 71;
			 16 U.S.C. 718b(b)), popularly known as the Duck Stamp Act, is amended to read
			 as follows:
						
							(b)Price of
				stampA person authorized to sell stamps under this section shall
				collect, for each stamp sold—
								(1)$20 for a stamp
				for any of hunting years 2008 through 2010; and
								(2)$25 for a stamp
				for each hunting year after hunting year
				2010.
								.
					(2)Limitation on
			 applicationThis subsection shall not affect the application of
			 section 2 of such Act before July 1, 2008.
					(b)Use of
			 additional fundsSection 4(b) of such Act (16 U.S.C. 718d(b)) is
			 amended—
					(1)in paragraph (1),
			 by striking So much and inserting Subject to paragraph
			 (3), so much;
					(2)in paragraph (2),
			 by striking paragraph (3) and subsection (c) and inserting
			 paragraphs (3) and (4); and
					(3)by adding at the
			 end the following:
						
							(4)Refuge
				operationsThe amount received for each stamp sold in excess of
				$15.00 shall be used by the Secretary for the costs of national wildlife refuge
				operations.
							.
					102.Sense of
			 CongressIt is the sense of
			 the Congress that nothing in this title should directly or indirectly cause a
			 net decrease in total funds received by the United States Fish and Wildlife
			 Service for national wildlife refuge operations account below the level that
			 would otherwise have been received but for the enactment of this
			 section.
			IISpecial postage
			 stamp
			201.Short
			 titleThis title may be cited
			 as the National Wildlife Refuge System
			 Semipostal Stamp Act of 2007.
			202.Special postage
			 stamp for the National Wildlife Refuge System
				(a)In
			 generalIn order to afford a convenient way for members of the
			 public to contribute to funding for the operations of the National Wildlife
			 Refuge System, the United States Postal Service shall provide for a special
			 postage stamp in accordance with subsection (b).
				(b)Terms and
			 conditionsThe issuance and sale of the stamp referred to in
			 subsection (a) shall be governed by section 416 of title 39, United States
			 Code, and regulations under such section, subject to the following:
					(1)Disposition of
			 proceedsAll amounts becoming available from the sale of such
			 stamp shall be transferred to the United States Fish and Wildlife Service, for
			 the purpose described in subsection (a), through payments which shall be made
			 at least twice a year.
					(2)DurationSuch
			 stamp shall be made available to the public for a period of at least 3 years,
			 beginning no later than 12 months after the date of the enactment of this
			 Act.
					(3)LimitationSuch
			 stamp shall not be counted for purposes of applying any numerical limitation
			 under subsection (e)(1)(C) of such section.
					IIIDesignation of
			 income tax overpayment
			301.Short
			 titleThis title may be cited
			 as National Wildlife Refuge Checkoff
			 Act of 2007.
			302.Designation of
			 overpayments and contributions for the National Wildlife Refuge System Trust
			 Fund
				(a)In
			 generalSubchapter A of chapter 61 of the Internal Revenue Code
			 of 1986 (relating to returns and records) is amended by adding at the end
			 thereof the following new part:
					
						IXDesignation of
				overpayments and contributions for the National Wildlife Refuge System Trust
				Fund
							
								Sec. 6097. Amounts for National Wildlife
				  Refuge System Trust Fund.
							
							6097.Amounts for
				National Wildlife Refuge System Trust Fund
								(a)In
				generalWith respect to each taxpayer’s return for the taxable
				year of the tax imposed by chapter 1, such taxpayer may designate that—
									(1)$1 of any
				overpayment of such tax for such taxable year, and
									(2)any cash
				contribution which the taxpayer includes with such return,
									be paid
				over to the National Wildlife Refuge System Trust Fund.(b)Joint
				returnsIn the case of a joint return showing an overpayment of
				$2 or more, each spouse may designate $1 of such overpayment under subsection
				(a)(1).
								(c)Manner and time
				of designationA designation under subsection (a) may be made
				with respect to any taxable year only at the time of filing the return of the
				tax imposed by chapter 1 for such taxable year. Such designation shall be made
				on the first page of the return.
								(d)Overpayments
				treated as refundedFor purposes of this title, any overpayment
				of tax designated under subsection (a) shall be treated as being refunded to
				the taxpayer as of the last date prescribed for filing the return of tax
				imposed by chapter 1 (determined without regard to extensions) or, if later,
				the date the return is
				filed.
								.
				(b)Clerical
			 amendmentThe table of parts for subchapter A of chapter 61 of
			 such Code is amended by adding at the end thereof the following new
			 item:
					
						
							Part IX. Designation of overpayments and
				contributions for the National Wildlife Refuge System Trust
				Fund.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of enactment of this Act.
				303.Establishment of
			 National Wildlife Refuge System Trust Fund
				(a)In
			 generalSubchapter A of chapter 98 of the Internal Revenue Code
			 of 1986 (relating to trust fund code) is amended by adding at the end thereof
			 the following new section:
					
						9511.National
				Wildlife Refuge System Trust Fund
							(a)Creation of
				trust fundThere is established in the Treasury of the United
				States a trust fund to be known as the National Wildlife Refuge System
				Trust Fund, consisting of such amounts as may be appropriated or
				credited to the National Wildlife Refuge System Trust Fund as provided in this
				section or section 9602(b).
							(b)Transfer to
				National Wildlife Refuge System Trust Fund of amounts
				designatedThere is hereby appropriated to the National Wildlife
				Refuge System Trust Fund amounts equivalent to the amounts designated under
				section 6097 and received in the Treasury.
							(c)Expenditures
				from trust fund
								(1)In
				generalThe Secretary shall pay, not less often than quarterly,
				to the United States Fish and Wildlife Service from the National Wildlife
				Refuge System Trust Fund an amount equal to the amount in such Fund as of the
				time of such payment less any administrative expenses of the Secretary which
				may be paid under paragraph (2).
								(2)Administrative
				expensesAmounts in the National Wildlife Refuge System Trust
				Fund shall be available to pay the administrative expenses of the Department of
				the Treasury directly allocable to—
									(A)modifying the
				individual income tax return forms to carry out section 6097,
									(B)carrying out this
				chapter with respect to such Fund, and
									(C)processing amounts
				received under section 6097 and transferring such amounts to such
				Fund.
									.
				(b)Clerical
			 amendmentThe table of sections for such subchapter A is amended
			 by adding at the end thereof the following new item:
					
						
							Sec. 9511. National Wildlife Refuge System
				Trust
				Fund.
						
						.
				
